Exhibit 2 EXECUTION VERSION AGREEMENT This Agreement, dated as of April 15, 2010, is by and among Alloy, Inc., a Delaware corporation (the “Company”), and Matthew A. Drapkin, an individual resident of New York (“Drapkin”), and the other individuals and entities signatories hereto (collectively with Drapkin, the “Drapkin Group”). WHEREAS, the Company and the Drapkin Group have determined that the interests of the Company and its stockholders would be best served by adding Drapkin to the Company’s Board of Directors on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the foregoing premises and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, and intending to be legally bound hereby, the parties hereby agree as follows: 1.Representations and Warranties of the Company. The Company represents and warrants as follows as of the date hereof: (a)The Company has the corporate power and authority to execute, deliver and carry out the terms and provisions of this Agreement and to consummate the transactions contemplated hereby. (b)This Agreement has been duly and validly authorized, executed and delivered by the Company, constitutes a valid and binding obligation and agreement of the Company, and is enforceable against the Company in accordance with its terms, except as enforcement thereof may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws affecting the rights of creditors and subject to general equity principles. (c)The execution, delivery and performance of this Agreement by the Company does not and will not (i)violate or conflict with any law, rule, regulation, order, judgment or decree applicable to it, or (ii)result in any breach or violation of or constitute a default (or an event which with notice or lapse of time or both could become a default) under or pursuant to, or result in the loss of a material benefit under, or give any right of termination, amendment, acceleration or cancellation of, any organizational document, agreement, contract, commitment, understanding or arrangement to which the Company is a party or by which it is bound. 2.Representations and Warranties of the Drapkin Group. Each of the members of the Drapkin Group severally, and not jointly, represent and warrant with respect to himself or itself as follows as of the date hereof: (a)Such party has the power and authority to execute, deliver and carry out the terms and provisions of this Agreement and to consummate the transactions contemplated hereby. Such party, if an entity, has the limited partnership or limited liability company power and authority, as applicable, to execute, deliver and carry out the terms and provisions of this Agreement and to consummate the transactions contemplated hereby. (b)This Agreement has been duly and validly authorized, executed, and delivered by such member of the Drapkin Group, constitutes a valid and binding obligation and agreement of such party, and is enforceable against such party in accordance with its terms, except as enforcement thereof may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws affecting the rights of creditors and subject to general equity principles. (c)Such party is the “beneficial owner” of a number of shares of Common Stock as set forth on the cover page relating to such member in the Schedule13D filed by the members of the Drapkin Group with the Securities and Exchange Commission (the “SEC”) on December 18, 2009, as amended through and including Amendment No. 1 thereto dated March 17, 2010 (the “Schedule13D”). Except for those Affiliates and Associates of such member with respect to whom a cover page is included in the Schedule13D, no other Affiliate or Associate of such member beneficially owns any shares of Common Stock. (d)The execution, delivery and performance of this Agreement by each member of the Drapkin Group does not and will not (i)violate or conflict with any law, rule, regulation, order, judgment or decree applicable to him or it, or (ii)result in any breach or violation of or constitute a default (or an event which with notice or lapse of time or both could become a default) under or pursuant to, or result in the loss of a material benefit under, or give any right of termination, amendment, acceleration or cancellation of, any organizational document, agreement, contract, commitment, understanding or arrangement to which he or it is a party or by which he or it is bound. 3.Definitions. For purposes of this Agreement: (a)The terms “Affiliate” and “Associate” have the respective meanings set forth in Rule12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), provided that neither “Affiliate” nor “Associate” shall include (i) any person that is a publicly held concern and is otherwise an Affiliate or Associate by reason of the fact that a principal of any member of the Drapkin Group serves as a member of the board of directors or similar governing body of such concern, (ii) such member of the board of directors or other similar governing body of such concern or (iii) any entity which is an Associate solely by reason of clause (1) of the definition of
